        Case 7:18-cv-02468-VB-JCM Document 216 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
CARLOS FLORES, LAWRENCE BARTLEY,
DEMETRIUS BENNETT, L’MANI DELIMA,
EDGARDO LEBRON, ANTONIO ROMAN,
DONTAE QUINONES and SHAROD LOGAN,
on behalf of themselves and all others similarly
situated,

                                            Plaintiffs,                             ORDER

             -against-                                             18 Civ. 02468 (VB)(JCM)

TINA M. STANFORD, as Chairwoman of the New
York State Board of Parole; WALTER W. SMITH,
As Commissioner of the New York State Board of
Parole; SALLY THOMPSON, as Commissioner of
the New York State Board of Parole; JOSEPH P.
CRANGLE, as Commissioner of the New York
State Board of Parole; ELLEN E. ALEXANDER,
as Commissioner of the New York State Board of
Parole; MARC COPPOLA, as Commissioner of the
New York State Board of Parole; EDWARD
SHAKEY, as Commissioner of the New York State
Board of Parole; TANA AGOSTINI, as
Commissioner of the New York State Board of
Parole; CHARLES DAVIS, as Commissioner of the
New York State Board of Parole; CAROL SHAPIRO,
As Commissioner of the New York State Board of
Parole; ERIK BERLINER, as Commissioner of the
New York State Board of Parole; OTIS CRUSE, as
Commissioner of the New York State Board of Parole;
TYCEE DRAKE, as Commissioner of the New York
State Board of Parole; and CARYNE DEMOSTHENES,
as Commissioner of the New York State Board of
Parole,

                                             Defendants.
---------------------------------------------------------------X

        Before the Court is a letter dated August 9, 2021 from non-party Northpointe, Inc.

(hereinafter “Northpointe”) seeking an order preventing disclosure of certain materials produced

by Northpointe to Plaintiffs Carols Flores, Lawrence Bartley, Demetrius Bennett, L’Mani

                                                       -1-
       Case 7:18-cv-02468-VB-JCM Document 216 Filed 09/10/21 Page 2 of 2




Delima, Edgardo Lebron, Antonio Roman and Dontae Quinones’ (hereinafter “Plaintiffs”)

expert, Dr. Cynthia Rudin (hereinafter “Dr. Rudin”). (Docket No. 205). Plaintiffs opposed the

request in a letter dated August 12, 2021. (Docket No. 207). Based on the information before the

Court, there is no indication that Dr. Rudin presently works for a Northpointe competitor or has

ever done so, nor is there any indication that she would violate any of the protective orders in

force in this action. However, in order to fully examine this issue, Plaintiffs are directed to

supplement their August 12 letter, by September 14, 2021, with an affidavit from Dr. Rudin

explaining the following:

       (1) the nature of any current projects and/or consulting work (past or present) by Dr.
           Rudin for a public or private entity, and whether Dr. Rudin profits or has profited
           (monetarily or otherwise) from such work;

       (2) whether Dr. Rudin has ever worked for or has plans to work for a Northpointe
           competitor;

       (3) whether Dr. Rudin would agree to be bound by the protective orders in this case and
           subject herself to this Court’s jurisdiction for the purpose of enforcing or otherwise
           providing relief relating to these protective orders;

       (4) if permitted to review the materials at issue, whether the obligation to keep
           confidential (a) the normative dataset used to create and normalize COMPAS; and/or
           (b) the regression models for the General Recidivism Risk Scale and the Violent
           Recidivism Risk Scale, would interfere with Dr. Rudin’s current or anticipated work
           or any ethical obligations; and

       (5) if permitted to review the materials at issue, what, if any, efforts Dr. Rudin would
           make to minimize the possibility of inadvertent disclosure of the information
           contained therein.

Dated: September 9, 2021
       White Plains, New York

                                                      SO ORDERED:

                                                      ___________________________________
                                                      JUDITH C. McCARTHY
                                                      United States Magistrate Judge



                                                -2-
